Name: Commission Regulation (EEC) No 2917/90 of 9 October 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/ 10 Official Journal of the European Communities 11 . 10 . 90 COMMISSION REGULATION (EEC) No 2917/90 of 9 October 1990 establishing unit values for the determination of the customs value of certain perishable goods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : N Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. O OJ No L 334, 18 . 11 . 1989, p. 21 . 11 . 10 . 90 Official Journal of the European Communities No L 279/11 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07019051 07019059 New potatoes 31,50 1335 247,29 65,01 218,27 6355 24,24 47697 73,19 22,32 1.20 07020010 07020090 Tomatoes ^ 78,31 3320 615,61 161,26 540,05 16075 60,11 120829 181,84 54,79 1.30 1.40 1.50 1.60 07031019 07032000 07039000 07041010 07041090 * 10 * 00 * 00 Onions (other than sets) Garlic Leeks Cauliflowers 10,54 243,83 26,19 35,35 446 10336 1107 1508 82,86 1916,61 204,09 278,81 21,70 502,07 53,42 71,89 72,69 1681,37 180,07 244,80 2163 50 050 5121 6721 8,09 187,15 20,01 27,24 16264 376185 39341 53623 24,47 566,14 60,10 81,08 7,37 170,61 19,52 25,69 1.70 1.80 0704 2000 07049010 Brussels sprouts White cabbages and red cabbages 207,82 43,46 8812 1853 1 631,21 342,72 428,86 88,37 1 439,77 300,92 41921 8262 159,93 33,48 314617 65914 482,80 99,66 147,23 31,58 1.90 , 07049090 M0 Sprouting broccoli or cala ­ brese (Brassica oleracea par. italica) 97,66 4160 768,74 202,04 678,28 19774 75,34 148000 227,73 67,96 1.100 07049090 ¢ 92 ¢ 98 Chinese cabbage 8,55 364 67,36 17,69 59,31 1734 6,59 12954 19,94 5,97 1.110 070511 10 0705 1 1 90 Cabbage lettuce (head lettuce) 44,18 1871 346,39 90,98 306,20 8893 33,93 66796 102,46 31,51 1.120 07052900 ¢ 10 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 07061000 * 21 * 22 * 23 * 25 Carrots 26,60 1128 208,84 54,90 184,33 5367 20,47 40280 61,81 18,85 1.140 07069090 * 11 * 19 Radishes 90,10 3814 704,37 184,56 621,90 18223 68,81 135687 207,48 66,06 1.150 07070011 07070019 Cucumbers 57,72 2446 453,70 118,85 398,02 11848 44,30 89052 134,02 40,38 1.160 07081010 07081090 Peas (Pisum sativum) 292,89 12416 2302,25 603,09 2019,68 60120 224,80 451 879 680,05 204,93 1.170 07082010 07082090 Beans (Vigna spp, Pha ­ seolus spp.) 131,65 5581 1 034,88 271,09 907,87 27024 101,05 203124 305,69 92,12 1.180 07089000 ' 11 * 12 * 29 Broad beans 34,64 1464 269,51 70,99 238,22 6965 26,45 52014 79,82 25,64 1.190 07091000 Globe artichokes 72,65 3070 565,14 148,86 499,53 14605 55,46 109068 167,38 53,77 1.200 1.200.1 07092000 * 11 ¢ 12 ¢ 13 ¢ 14 ¢ 15 ¢ 16 Asparagus :  green 270,13 11452 2123,41 556,24 1 862,79 55450 207,34 416776 627,23 189,01 1.200.2 07092000 ¢ 91 * 92 ¢ 93 * 94 ¢ 95 ¢ 96  other 247,51 10492 1 945,55 509,65 1 706,76 50805 189,97 381866 574,69 173,18 1.210 1.220 07093000 07094000 * 13 * 14 * 15 Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. duke) 70,15 30,83 2974 1313 551,46 242,71 144,46 63,79 483,77 214,15 14400 6243 53,84 23,78 108239 46727 162,89 71,90 49,08 21,46 1.230 1.240 07095130 070960-10 Chantarelles Sweet peppers 547,80 72,05 23223 3054 4305,96 566,36 1 1 27,97 148,36 3777,47 496,85 112445 14790 420,46 55,30 845160 111 164 1271,93 167,29 383,30 50,41 No L 279/ 12 Official Journal of the European Communities 11 . 10. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.250 07099050 \ Fennel 39,04 1651 303,92 79,84 268,32 7790 29,79 58659 89,85 28,91 1.260 07099070 \ Courgettes 36,57 1549 286,74 75,32 253,46 7361 28,08 55293 84,81 26,09 1.270 07142010 * 00 Sweet potatoes, whole, fresh (intended for human consumption) 116,10 4914 910,87 239,05 800,21 23549 89,06 178170 269,46 82,03 2.10 08024000 * 10 Chestnuts (Castanea spp.), fresh 146,09 6222 1151,44 295,70 1011,02 27507 112,36 221 703 333,97 108,51 2.20 08030010 ¢ 90 Bananas (other than plan ­ tains), fresh 44,66 1893 351,05 91,96 307,96 9167 34,27 68904 103,69 31,24 2.30 08043000 ' 90 Pineapples, fresh 36,80 1560 289,28 75,78 253,77 7554 28,24 56779 85,45 25,75 2.40 08044010 08044090 * 10 ¢ 10 Avocados, fresh 148,50 6295 1 167,28 305,77 1 024,01 30482 113,98 229110 344,80 103,90 2.50 08045000 * 21 ' 91 Guavas and mangoes, fresh 154,62 6554 1215,38 318,37 1 066,21 31738 118,67 238551 359,00 108,18 2.60 2.60.1 08051011 08051021 08051031 08051041 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 58,86 2487 457,87 120,61 404,72 11833 44,93 88366 135,61 43,56 2.60.2 08051015 08051025 08051035 08051045  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 45,78 1941 359,89 94,27 315,72 9398 35,14 70638 106,30 32,03 2.60.3 08051019 08051029 08051039 08051049  Others 33,72 1429 265,08 69,44 232,54 6922 25,88 52029 78,30 23,59 2.70 Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 08052010 * 11 ¢ 21  Clementines 76,06 3225 597,01 156,96 526,94 15343 58,53 115147 176,70 53,88 2.70.2 08052030 * 11 * 21  Monreales and Satsu ­ mas 61,06 2594 483,97 126,34 423,81 12477 47,08 93872 142,33 41,75 2.70.3 08052050 ¢ 12 * 13 * 22 * 23  Mandarins and Wil ­ kings 56,70 2403 446,74 1 16,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 08052070 08052090 * 11 ¢ 21 ¢ 11 * 12 * 13 ¢ 14 * 31 * 32 ¢ 33 ¢ 34  Tangerines and others 73,41 3112 577,06 151,16 506,24 15069 56,34 113265 170,45 51,36 2.80 08053010 ¢ 11 * 12 Lemons (Citrus limon, Citrus limonum), fresh 50,94 2159 400,43 104,89 351,28 10456 39,10 78596 118,28 35,64 2.85 08053090 * 11 ' 19 Limes (Citrus auranti ­ folia), fresh 119,43 5063 938,80 245,92 823,57 24515 91,67 184265 277,31 83,56 11 . 10. 90 Official Journal of the European Communities No L 279/13 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.90 Grapefruit, fresh : \ \ \ \ \ I 2.90.1 08054000 * 11 ' 12  white 50,94 2159 400,41 104,89 351,27 10456 39,09 78592 118,27 35,64 2.90.2 08054000 * 21 * 22  pink 62,12 2633 488,30 127,91 428,37 12751 47,68 95843 144,24 43,46 2.100 08061011 08061015 08061019 Table grapes 70,28 2979 552,44 144,71 484,64 14426 53,94 108432 163,18 49,17 2.110 08071010 Water-melons 27,15 1151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 l Melons (other than water ­melons) \ 2.120.1 08071090 ' 12 ' 13 ' 14 * 15 ' 21  Amarillo, Cuper, Honey Dew, Onteni ­ ente, Piel de Sapo, Rochet, Tendral 40,10 1700 315,26 82,58 276,57 8232 30,78 61879 93,12 28,06 2.120.2 08071090 * 16 ' 17 ' 18 ¢ 19 ' 29  Other 83,04 3520 652,79 171,00 572,67 17046 63,74 128128 192,82 58,10 2.130 08081091 08081093 08081099 Apples 50,99 2161 400,84 105,00 351,64 10467 39,14 78675 118,40 35,68 2.140 08082031 08082033 08082035 08082039 ¢ 91 * 98 ¢ 90 ¢ 90 ¢ 90 Pears (other than the Nashi variety (Pyrus Pyri ­ folia)) 48,48 2055 381,10 99,83 334,33 9952 37,21 74802 112,57 33,92 2.150 08091000 Apricots 52,78 2247 415,63 109,14 365,95 10700 40,69 79928 123,03 36,89 2.160 08092010 08092090 \ Cherries 134,92 5747 1 065,30 279,18 936,97 27443 104,05 204795 314,58 93,57 2.170 08093000 * 91 ' 92 * 93 Peaches 89,55 3796 703,91 184,39 617,51 18381 68,73 138161 207,92 62,65 2.180 08093000 * 97 * 11 ¢ 12 * 13 ¢ 17 Nectarines 106,68 4544 839,70 220,69 740,89 21599 82,30 161661 248,75 74,24 2.190 08094011 08094019 Plums 67,31 2853 529,13 138,61 464,19 13817 51,66 103857 156,30 47,10 2.200 08101010 08101090 Strawberries 370,88 15723 2915,31 763,68 2557,50 76130 284,67 572208 861,14 259,51 2.205 2.210 08102010 08104030 Raspberries Fruit of the species Vacci ­ nium myrtillus 574,44 169,71 24307 7226 4493,31 1 336,26 1 175,29 350,92 3950,18 1 176,54 113358 34401 438,60 130,84 863888 256973 1323,12 395,56 422,80 118,61 2.220 08109010 Kiwi fruit (Actinidia chinensis Planch.) 132,58 5620 1 042,20 273,01 914,29 27215 101,76 204560 307,85 92,77 2.230 08109080 * 31 * 32 Pomegranates 73,50 3116 577,81 151,36 506,90 15089 56,42 113412 170,68 51,43 2.240 08109080 ¢ 41 ' 42 Khakis 256,45 10870 2020,29 528,80 1771,31 52381 197,03 394483 595,92 178,73 2.250 08109030 ¢ 10 Lychees 535,35 22662 4199,88 1 102^5 3689,67 108581 410,68 821514 1 242,47 378,25 * - « The ninth digit is reserved for the Member States (statistical purposes).